Case: 10-10898     Document: 00511548447         Page: 1     Date Filed: 07/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 22, 2011
                                     No. 10-10898
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TIFFIN ANTHONY NAVEJAR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-50-3


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Tiffin Anthony Navejar appeals his guilty plea conviction and sentence for
conspiracy to possess with intent to distribute methamphetamine. We affirm.
        Navejar argues for the first time on appeal that his guilty plea was not
supported by a sufficient factual basis because the factual resume did not
establish his voluntary participation in the conspiracy. We review this claim for
plain error only. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). Our
review of the rearraignment transcript, as well as the presentence report,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10898    Document: 00511548447      Page: 2    Date Filed: 07/22/2011

                                  No. 10-10898

reveals that Navejar’s voluntary participation in the conspiracy was supported
by the record. See United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).
Moreover, Navejar has made no showing that but for the alleged Federal Rule
of Criminal Procedure 11(b)(3) error, he would not have entered the guilty plea.
See United States v. Castro-Trevino, 464 F.3d 536, 541 (5th Cir. 2006). Absent
a showing of error and prejudice, this issue is meritless.
      Navejar additionally argues that the district court committed a procedural
error when it applied a two-level U.S.S.G. § 2D1.1(b)(1) enhancement for
possessing a dangerous weapon in connection with a drug trafficking crime. We
review this factual finding by the district court for clear error. United States v.
Ruiz, 621 F.3d 390, 396 (5th Cir. 2010). The unrebutted facts contained in the
presentence report show that Navejar could reasonably have foreseen the
possession of the firearm by his coconspirators at the apartment used to
manufacture and sell copious amounts of methamphetamine. See United States
v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir. 2010).            As Navejar is held
responsible for all reasonably foreseeable acts of the conspiracy, id., the district
court’s application of the enhancement is upheld.
      AFFIRMED.




                                         2